Title: [Diary entry: 1 March 1786]
From: Washington, George
To: 

Wednesday 1st. Thermometer at  in the Morning— at Noon and  at Night. The Snow which fell in the night was little, if any over an inch deep this Morning. The forenoon of the day was variable and foggy—the afternoon clear, warm, and pleasant till the evening, when it lowered and threatned a disagreeable change.  After a very early breakfast at Abingdon I set off for the meeting at the Great falls & passing near the little falls arrived at the former about 10 Oclock; where in a little time, assembled Govr. Johnston Colo. Fitzgerald, and Colo. Gilpin. Little or no business done to day—& seperating in the evening for the purpose of procuring Quarters, I went to Mr. Fairfax’s (about 3 Miles off) where I lodged.